DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-10, in the reply filed on 08/08/2022 is acknowledged.  The traversal is on the ground(s) that there is no search burden to search all of the Groups.  This is not found persuasive because the Examiner made an initial showing of burden in the office action mailed on 07/22/2022, and it has been held that “[f]or purposes of the initial requirement, a serious burden on the examiner may be prima facie shown by appropriate explanation of separate classification, or separate status in the art, or a different field of search as defined in MPEP § 808.02. That prima facie showing may be rebutted by appropriate showings or evidence by the applicant.”  Please see MPEP 808.02 and 803.  Applicants have not provided that showing or evidence.
The requirement is still deemed proper and is therefore made FINAL.

Claims 11 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/08/2022.


Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1, 3 and 10 are objected to because of the following informalities:  
In claims 1 and 3 on the 1st line of each claim, the phrase “which is used in combination” is objected to grammatically.  This objection can be overcome by changing the phrase to “which can be used in combination” which is how the claims will be interpreted.
In claims 1 and 3 on the 5th line of each claim, the phrase “wherein the inhibit layer is transferred onto” is objected to grammatically.  This objection can be overcome by changing the phrase to “wherein the inhibit layer can be transferred onto” which is how the claims will be interpreted.
In claim 10 on the 3rd line of the claim, the phrase “wherein the transfer layer assumes a layered structure” is objected to grammatically.  The objection can be overcome by changing the phrase to “wherein the transfer layer comprises a layered structure” which is how the claim will be interpreted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 4-6, the limitations that the layers “are disposed as being frame sequentially on the same substrate” renders the claims indefinite as the term “frame sequentially” is not an indefinite term.  This rejection can be overcome by changing the phrase to “are sequentially disposed on the same surface” which is how the claims will be interpreted.
In claims 4-6, the limitation “the same surface” lacks antecedent basis in the claim as the surface of the substrate has not been established in the claims.  This rejection can be overcome by changing the phrase “wherein an inhibit layer is disposed on a substrate” in claim 1 to “wherein an inhibit layer is disposed on a surface of a substrate” which is how the claims will be interpreted.


Claim Rejections - 35 USC § 102
Claims 1, 3-7 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oshima et al. (JP 2003-254839).
With regard to claims 1, 3, 7 and 10, Oshima et al. disclose a thermal transfer sheet comprising a base film 2, which reads on applicants’ substrate, and a non-transfer layer 3, which reads on applicants’ inhibit layer [0012] and [0014].  The non-transfer layer 3 may comprise a carnauba wax and/or a polyvinyl acetate resin, which reads on applicants’ cured product of a thermoplastic resin [0014]-[0015].  The thermal transfer sheet can be used with an intermediate transfer medium having a peeling OP layer, which reads on applicants’ protective layer, and a receiving layer on a substrate [0027] and [0030].  The peeling OP layer may comprise an acrylic resin, which reads on applicants’ cured product of an active ray-curable resin [0030].
With regard to claims 4-6, Figures 4 and 5 shows the dye layer 8, the masking layer 5 having a non-transfer layer 3 and a black melting layer 9, which reads on applicants’ heat-seal layer as it is a hot melt ink that will fuse/seal to a receiving layer after transfer [0024]-[0025].  The dye layer, masking layer and molten layer are repeatedly formed on the substrate and either sequential order of claims 5 and 6 are in Figures 4 and 5 [0025].


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura (6,210,794).
With regard to claims 1-3, Nakamura teaches a thermal transfer sheet comprising a transferrable adhesive layer 4 that may comprise a thermoplastic elastomer and a wax, such as a carnauba wax and a polyethylene wax (col. 5, line 59 to col. 6, line 29).  The term “inhibit layer” is not defined, and therefore any material that meets the materials of the inhibit layer will read on said layer.  The intended use limitations of that the thermal transfer sheet “can be used in combination with an intermediate transfer medium” and “the inhibit layer can be transferred onto the intermediate transfer medium” are not dispositive of patentability.


Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest a combination of a thermal transfer sheet of claim 1 and an intermediate transfer medium wherein the intermediate transfer medium having a support, a release layer on the substrate and a transfer layer on the release layer, in the order claimed, and wherein “the release layer contains silsesquioxane” in combination with the rest of the limitations claimed.
The closest prior art is JP 2007-216615, which teaches a release paper on an adhesive tape, wherein the release paper comprises a mold release layer on the surface of a substrate.  However, this adhesive tape to which this release paper is attached cannot read on a transfer layer provided peelably from the release layer; further, the laminate of JP 2007-216615 cannot perform as an intermediate transfer medium as claimed because using heat on an adhesive tape of the prior art would have made no sense and would have destroyed the operation of the adhesive tape.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467. The examiner can normally be reached M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Gerard Higgins/Primary Examiner, Art Unit 1759